           Case 1:21-cv-06284-AJN Document 14 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        7/30/2021


 GBM Global Holding Company Limited,

                       Petitioner,
                                                                               21-cv-6284 (AJN)
                –v–
                                                                                    ORDER
 The Unidentified Individuals Listed on Schedule A,

                       Respondents.




ALISON J. NATHAN, District Judge:

       The Petitioner’s application to seal Schedule B (Dkt No. 13) is GRANTED. The

Petitioner shall file unredacted copies of its other motion papers on the public docket by August

3, 2021.



       SO ORDERED.


Dated: July 30, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
